Citation Nr: 0413852	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-15 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a prostate 
disorder.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel











INTRODUCTION

The veteran served on active duty with the recognized 
guerrilla forces from November 1942 to August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.



FINDINGS OF FACT

1.  In a March 1996 decision, the Board determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for a prostate disorder, 
classified as a benign prostatic hypertrophy.

2.  Additional evidence submitted since the Board's March 
1996 decision is duplicative of previously considered 
evidence, or is new to the record but does not bear directly 
and substantially upon the question of entitlement to service 
connection for a prostate disorder, and, by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's March 1996 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2003).

2.  New and material evidence has not been received since the 
March 1996 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In a September 2003 Statement of the Case, the veteran was 
notified of the implementation of the VCAA, information and 
evidence needed to substantiate his claims, and VA's duty to 
assist.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was issued in October 2001.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless for the reasons 
specified below.  

In the present case, a substantially complete application was 
received prior to the date of VCAA enactment.  Thereafter, in 
a rating decision dated in October 2001, the RO determined 
that the new and material evidence had not been received to 
reopen a claim of service connection.  Only after that rating 
action was promulgated did the AOJ, in September 2003, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, although strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 422.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, although the notice provided to the appellant in 
September 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant was contacted by 
telephone in February 2004 to further discuss why his claim 
of service connection was not reopened.  There is no 
indication that the claimant had further evidence to submit, 
and he indicated his desire to go forward with his appeal.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In this case, the veteran's service personnel records are on 
file including an Affidavit for Philippine Army Personnel 
prepared by the veteran.  Additionally, the record contains 
post-service private treatment records.  As the veteran's 
service medical records are missing, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule. See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this case, the Board finds that a VA medical opinion is 
not necessary.  The available records provide the veteran's 
contention that during service he was not treated for any 
wounds or illnesses.  As set out in more detail below, 
however, the record fails to establish that the veteran 
suffered "an event, injury or disease in service" as it 
relates to his claim of service connection.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  Moreover, the Board observes that 
the record currently contains absolutely no indication that 
the veteran's current disorder was related to his active 
service.  Based on the foregoing, the Board finds that a VA 
medical opinion is not necessary to make a decision on the 
appellant's claim of service connection for a prostate 
disorder.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.  


I.  Factual Background

A September 1960 rating decision initially denied service 
connection for prostatectomy.  The record consisted of a 
statement from Dr. Torres that he treated the veteran from 
December 1947 to January 1948 at the Philippine General 
Hospital.  The January 1948 diagnosis was prostatitis, and a 
transurethral resection was done.  As there was no record of 
treatment for, or the existence of any prostate disorder 
during service, service connection was denied.

In September 1961, the veteran submitted a document entitled 
"Clinical History" from the Philippine General Hospital 
pertaining to treatment from December 1947 to January 1948.  
A September 1961 rating decision confirmed the September 1960 
rating decision, in finding that the documentation was not 
considered adequate to establish service connection.

In August 1988, the veteran filed an application to reopen a 
claim of service connection for, in pertinent part, a 
prostate disorder.  He submitted a statement from Dr. 
Villaflor dated in October 1945 which noted a slight 
enlargement of the veteran's prostate, and a statement from 
Dr. Ybanex that reflected admission in October 1945 for two 
weeks with recommendation of two weeks rest in quarters or 
furlough.  The RO determined in a December 1988 rating 
decision that the evidence received did not warrant any 
change in the prior denial of service connection for a 
prostate disorder.

In December 1992, the veteran filed another claim to reopen 
his claim of service connection for a prostate disorder.  The 
veteran submitted a medical certificate by Dr. Florita dated 
in November 1992 reflecting treatment for benign prostatic 
hypertrophy.  A February 1993 rating decision denied service 
connection.  The veteran appealed this determination.

In March 1996, the Board issued a decision as to whether new 
and material evidence had been submitted to reopen a claim of 
service connection for benign prostatic hypertrophy.  The 
Board noted that at the time of the December 1988 RO 
determination, the evidence of record consisted of military 
records, private hospital records dated in December 1947 and 
January 1948, a January 1955 VA examination, a September 1959 
lay statement from a friend, and VA hospital records dated in 
April 1985.  Subsequent to December 1988, the evidence 
included military records, a July 1985 joint affidavit from 
two of the veteran's friends, a letter from a private 
hospital in Manila dated in February 1989, and a private 
physician's statement dated in November 1992.  The military 
records included a copy of the military extract regarding the 
veteran's discharge from service and a copy of the oath he 
attested to for the United States Army Forces in the 
Philippines, subscribed and sworn in November 1942.  In the 
July 1985 joint affidavit, the two affiants attested to the 
origin of the veteran's name.  In the February 1989 private 
hospital letter, it was indicated that the veteran was 
hospitalized for 4 days in April 1947, and from December 1947 
to January 1948, and that no medical records corresponding to 
those dates would be furnished since all records from that 
time period were destroyed.  The November 1992 private 
physician's statement revealed that the veteran was under the 
physician's care for benign prostatic hypertrophy and for 
recurrent pains from an old gunshot wound on the left 
postero-medial mid thigh.  The Board determined that the 
military records received since the December 1988 rating 
determination were cumulative in that they were duplicate 
copies of records received and considered before.  The joint 
affidavit was not pertinent to the issue of service 
connection.  The additional medical evidence demonstrated 
that the veteran was treated at a private hospital in Manila, 
two years after separation from service, and that he had 
benign prostatic hypertrophy.  The Board determined, however, 
that the evidence did not provide support for a link to 
active service.  Consequently, the Board determined that as 
the evidence received was not new and material, the veteran's 
claim of service connection was not reopened.

In October 2000, the veteran filed a claim of service 
connection, contending that "enlargement of my prostate 
started prior to my discharge, and/or when I was in the 
service."  The veteran submitted a record of hospitalization 
dated in October 1945 from Dr. Villaflor, a Medical 
Certificate issued by Calapatia Polymedic Plaza prepared by 
Dr. Calapatia dated in September 2000, and a Certificate of 
Clearance from the Sixth Infantry Division dated in October 
1945.  The veteran also submitted an Ultrasound Report dated 
in March 2001 which noted a normal sized prostate gland with 
concretions.


II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


III.  Analysis

In March 1996, the Board determined that because new and 
material evidence had not been received, the veteran's claim 
of service connection for a prostate disorder could not be 
reopened, the claim was denied.  The decision of the Board is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).  The evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the issuance 
of the March 1996 Board decision.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2002).  Because new and material evidence has not been 
submitted, the claim of service connection for a prostate 
disorder cannot be reopened.

As indicated above, the evidence added to the record since 
the March 1996 determination includes medical records and a 
personnel record.  The Board finds that the treatment record 
from Dr. Villaflor and the Certificate of Clearance are 
duplicative of previously considered evidence; however, the 
other documentation is "new," because these submissions 
were not previously of record.  The records do indicate 
treatment for a prostate disorder, however, all treatment was 
rendered after the veteran's separation from service.  The 
submissions whether considered alone or in connection with 
evidence previously assembled are not "material" because 
they do not bear directly and substantially upon the matter 
under consideration, which is whether the veteran's 
disability was incurred in or was due to active service.  
 
Overall, the evidence submitted since the final March 1996 
decision is new but does not bear directly and substantially 
upon the question of whether the disorder was incurred in or 
aggravated by active service, and, by itself or in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  For these reasons, the Board concludes 
that the veteran has not presented new and material evidence 
to reopen his claim of service connection for a prostate 
disorder.  38 C.F.R. § 3.156(a).  Accordingly, the Board's 
analysis must end here, and the appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for a prostate disorder, the 
appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



